EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given by John Griffiths on July 12, 2022.

The application has been amended as follows:
In the Claims:
Amend Claim 1 to the following: 
1. (Currently Amended) A method for providing automated machine learning visualization by one or more processors, comprising: 
receiving one or more machine learning tasks, one or more transformers, and one or more estimators into machine learning composition logic; 
generating a machine learning model pipeline, an ensemble of a plurality of machine learning model pipelines, or a combination thereof along with corresponding metadata using the machine learning composition logic, wherein a machine learning model pipeline is a sequence of transformers and estimators and an ensemble of machine learning pipelines are an ensemble of machine learning pipelines; 
extracting metadata from the machine learning model pipeline, the ensemble of a plurality of machine learning model pipelines, or combination thereof; and 
generating an interactive visualization graphical user interface ("GUI") of the machine learning model pipeline, the ensemble of a plurality of machine learning model pipelines, or combination thereof, the extracted metadata, or a combination thereof; 
analyzing the extracted metadata, wherein the extracted metadata includes provenance metadata; and, 
in conjunction with generating the interactive visualization GUI of the machine learning pipeline, decomposing and displaying, on the interactive visualization GUI, specific algorithms, parameters, and technical characteristics used to generate each machine learning model in the machine learning model pipeline according to the analysis of the extracted metadata

Amend Claim 8 to the following: 
8. (Currently Amended) A system for providing automated machine learning visualization, comprising: 
one or more computers with executable instructions that when executed cause the system to: 
receive one or more machine learning tasks, one or more transformers, and one or more estimators into machine learning composition logic; 
generate a machine learning model pipeline, an ensemble of a plurality of machine learning model pipelines, or a combination thereof along with corresponding metadata using the machine learning composition logic, wherein a machine learning model pipeline is a sequence of transformers and estimators and an ensemble of machine learning pipelines are an ensemble of machine learning pipelines; 
extract metadata from the machine learning model pipeline, the ensemble of a plurality of machine learning model pipelines, or combination thereof, 
generate an interactive visualization graphical user interface ("GUI") of the machine learning model pipeline, the ensemble of a plurality of machine learning model pipelines, or combination thereof, the extracted metadata, or a combination thereof; 
analyze the extracted metadata, wherein the extracted metadata includes provenance metadata; and, 
in conjunction with generating the interactive visualization GUI of the machine learning pipeline, decompose and display on the interactive visualization GUI specific algorithms, parameters, and technical characteristics used to generate each machine learning model in the machine learning model pipeline according to the analysis of the extracted metadata, 

Amend Claim 15 to the following: 
15. (Currently Amended) A computer program product for providing automated machine learning visualization by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: 
an executable portion that receives one or more machine learning tasks, one or more transformers, and one or more estimators into machine learning composition logic; 
an executable portion that generates a machine learning model pipeline, an ensemble of a plurality of machine learning model pipelines, or a combination thereof along with corresponding metadata using the machine learning composition logic, wherein a machine learning model pipeline is a sequence of transformers and estimators and an ensemble of machine learning pipelines are an ensemble of machine learning pipelines; 
an executable portion that extracts metadata from the machine learning model pipeline, the ensemble of a plurality of machine learning model pipelines, or combination thereof; 
an executable portion that generates an interactive visualization graphical user interface ("GUI") of the machine learning model pipeline, the ensemble of a plurality of machine learning model pipelines, or combination thereof, the extracted metadata, or a combination thereof;
an executable portion, that analyzes the extracted metadata, wherein the extracted metadata includes provenance metadata; and 
an executable portion that, in conjunction with generating the interactive visualization GUI of the machine learning pipeline, decomposes and displays on the interactive visualization GUI specific algorithms, parameters, and technical characteristics used to generate each machine learning model in the machine learning model pipeline according to the analysis of the extracted metadata

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an Examiner’s statement of reasons for allowance:

Claims 1, 8, and 15:
The prior art discloses various systems and methods for generating graphical user interfaces for machine learning model pipelines. Additionally, the prior art discloses decomposing and displaying the various data used to generate the machine learning model in the GUI. Further, the prior art discloses analyzing metadata, including provenance metadata.
The known prior art fails to disclose or suggest each and every limitation together as claimed. Additionally, the examiner cannot determine a reasonable motivation, either in the known prior art or the existing case law, to combine the known elements to render the claimed invention. 
Thus, claims 1, 8, and 15 are allowable.

Claims 2-7, 9-14, and 16-21:
	The claims are dependent upon Claims 1, 8, or 15, respectively, and are thus allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure
Swaminathan et al., US Publication 2014/0122396, System and method for analyzing provenance metadata.
Rolia et al., US Publication 2016/0253423, System and method for analyzing provenance metadata.
Fuchs et al., US 2017/0017708, System and method for analyzing provenance metadata.
Jubinski et al., US Publication 2017/0090995, System and method for analyzing provenance metadata.
Beckett et al., US Publication 2017/0206683, System and method for analyzing provenance metadata.
Zatloukal, US Publication 2020/0184044, System and method for analyzing provenance metadata.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW R DYER/Primary Examiner, Art Unit 2176